ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of one count of robbery in the first degree, in violation of § 569.020 RSMo 1986, one count of kidnapping, in violation of § 565.110 RSMo 1986, and one count of armed criminal action, in violation of § 571.015 RSMo 1986.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).